Name: Council Directive 89/654/EEC of 30 November 1989 concerning the minimum safety and health requirements for the workplace (first individual directive within the meaning of Article 16 (1) of Directive 89/391/EEC)
 Type: Directive
 Subject Matter: health;  European Union law;  organisation of work and working conditions;  labour law and labour relations
 Date Published: 1989-12-30

 30.12.1989 EN Official Journal of the European Communities L 393/1 COUNCIL DIRECTIVE of 30 November 1989 concerning the minimum safety and health requirements for the workplace (first individual directive within the meaning of Article 16 (1) of Directive 89/391/EEC) (89/654/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 118 a thereof, Having regard to the proposal from the Commission (1), submitted after consulting the Advisory Committee on Safety, Hygiene and Health Protection at Work, In cooperation with the European Parliament (2), Having regard to the opinion of the Economic and Social Committee (3), Whereas Article 118 a of the Treaty provides that the Council shall adopt, by means of directives, minimum requirements for encouraging improvements, especially in the working environment, to ensure a better level of protection of the safety and health of workers; Whereas, under the terms of that Article, those directives are to avoid imposing administrative, financial and legal constraints in a way which would hold back the creation and development of small and medium-sized undertakings; Whereas the communication from the Commission on its programme concerning safety, hygiene and health at work (4) provides for the adoption of a directive designed to guarantee the safety and health of workers at the workplace; Whereas, in its resolution of 21 December 1987 on safety, hygiene and health at work (5), the Council took note of the Commission's intention of submitting to the Council in the near future minimum requirements concerning the arrangement of the place of work; Whereas compliance with the minimum requirements designed to guarantee a better standard of safety and health at work is essential to ensure the safety and health of workers; Whereas this Directive is an individual directive within the meaning of Article 16 (1) of Council Directive 89/391/EEC of 12 June 1989 on the introduction of measures to encourage improvements in the safety and health of workers at work (6); whereas the provisions of the latter are therefore fully applicable to the workplace without prejudice to more stringent and/or specific provisions contained in the present Directive; Whereas this Directive is a practical contribution towards creating the social dimension of the internal market; Whereas, pursuant to Decision 74/325/EEC (7), as last amended by the 1985 Act of Accession, the Advisory Committee on Safety, Hygiene and Health Protection at Work is consulted by the Commission on the drafting of proposals in this field, HAS ADOPTED THIS DIRECTIVE: SECTION I GENERAL PROVISIONS Article 1 Subject 1. This Directive, which is the first individual directive within the meaning of Article 16 (1) of Directive 89/391/EEC, lays down minimum requirements for safety and health at the workplace, as defined in Article 2. 2. This Directive shall not apply to: (a) means of transport used outside the undertaking and /or the establishment, or workplaces inside means of transport; (b) temporary or mobile work sites; (c) extractive industries; (d) fishing boats; (e) fields, woods and other land forming part of an agricultural or forestry undertaking but situated away from the undertaking's buildings. 3. The provisions of Directive 89/391 /EEC are fully applicable to the whole scope referred to in paragraph 1, without prejudice to more restrictive and/or specific provisions contained in this Directive. Article 2 Definition For the purposes of this Directive, workplace means the place intended to house workstations on the premises of the undertaking and/or establishment and any other place within the area of the undertaking and/or establishment to which the worker has access in the course of his employment. SECTION II EMPLOYERS' OBLIGATIONS Article 3 Workplaces used for the first time Workplaces used for the first time after 31 December 1992 must satisfy the minimum safety and health requirements laid down in Annex I. Article 4 Workplaces already in use Workplaces already in use before 1 January 1993 must satisfy the minimum safety and health requirements laid -down in Annex II at the latest three years after that date. However, as regards the Portuguese Republic, workplaces used before 1 January 1993 must satisfy, at the latest four years after that date, the minimum safety and health requirements appearing in Annex II. Article 5 Modifications to workplaces When workplaces undergo modifications, extensions and/or conversions after 31 December 1992, the employer shall take the measures necessary to ensure that those modifications, extensions and/or conversions are in compliance with the corresponding minimum requirements laid down in Annex I. Article 6 General requirements To safeguard the safety and health of workers, the employer shall see to it that:  traffic routes to emergency exits and the exits themselves are kept clear at all times,  technical maintenance of the workplace and of the equipment and devices, and in particular those referred to in Annexes I and II, is carried out and any faults found which are liable to affect the safety and health of workers are rectified as quickly as possible,  the workplace and the equipment and devices, and in particular those referred to in Annex I, point 6, and Annex II, point 6, are regularly cleaned to an adequate level of hygiene,  safety equipment and devices intended to prevent or eliminate hazards, and in particular those referred to in Annexes I and II, are regularly maintained and checked. Article 7 Information of workers Without prejudice to Article 10 of Directive 89/391/EEC, workers and/or their representatives shall be informed of all measures to be taken concerning safety and health at the workplace. Article 8 Consultation of workers and workers' participation Consultation and participation of workers and/or of their representatives shall take place in accordance with Article 11 of Directive 89/391/EEC on the matters covered by this Directive, including the Annexes thereto. SECTION III MISCELLANEOUS PROVISIONS Article 9 Amendments to the Annexes Strictly technical amendments to the Annexes as a result of:  the adoption of Directives on technical harmonization and standardization of the design, manufacture or construction of parts of workplaces, and/or  technical progress, changes in international regulations or specifications and knowledge with regard to workplaces, shall be adopted in accordance with the procedure laid down in Article 17 of Directive 89/391/EEC. Article 10 Final provisions 1. Member States shall bring into force the laws, regulations and administrative provisions necessary to comply with this Directive by 31 December 1992. They shall forthwith inform the Commission thereof. However, the date applicable for the Hellenic Republic shall be 31 December 1994. 2. Member States shall communicate to the Commission the texts of the provisions of national law which they have already adopted or adopt in the field governed by this Directive. 3. Member States shall report to the Commission every five years on the practical implementation of the provisions of this Directive, indicating the points of view of employers and workers. The Commission shall inform the European Parliament, the Council, the Economic and Social Committee and the Advisory Council on Safety, Hygiene and Health Protection at Work. 4. The Commission shall submit periodically to the European Parliament, the Council and the Economic and Social Committee a report on the implementation of this Directive, taking into account paragraphs 1 to 3. Article 11 This Directive is addressed to the Member States. Done at Brussels, 30 November 1989. For the Council The President J. P. SOISSON (1) OJ No C141, 30. 5. 1988, p. 6, OJ No C 115, 8. 5. 1989, p. 34 and OJ No C 284, 10. 11. 1989, p. 8 (2) OJ No C 326, 19. 12. 1988, p. 123 and OJ No C 256, 9. 10. 1988, p. 51. (3) OJ No C 175, 4. 7. 1988, p. 28. (4) OJ No C 28, 3. 2. 1988, p. 3. (5) OJ No C 28, 3. 2. 1988, p. 1. (6) OJ No L 183, 29. 6. 1989, p. 1. (7) OJ No L 185, 9. 7. 1974, p. 15. ANNEX I MINIMUM SAFETY AND HEALTH REQUIREMENTS FOR WORKPLACES USED FOR THE FIRST TIME, AS REFERRED TO IN ARTICLE 3 OF THE DIRECTIVE 1. Preliminary note The obligations laid down in this Annex apply whenever required by the features of the workplace, the activity, the circumstances or a hazard. 2. Stability and solidity Buildings which house workplaces must have a structure and solidity appropriate to the nature of their use. 3. Electrical installations Electrical installations must be designed and constructed so as not to present a fire or explosion hazard; persons must be adequately protected against the risk of accidents caused by direct or indirect contact. The design, construction and choice of material and protection devices must be appropriate to the voltage, external conditions and the competence of persons with access to parts of the installation. 4. Emergency routes and exits 4.1. Emergency routes and exits must remain clear and lead as directly as possible to the open air or to a safe area. 4.2. In the event of danger, it must be possible for workers to evacuate all workstations quickly and as safely as possible. 4.3. The number, distribution and dimensions of the emergency routes and exits depend on the use, equipment and dimensions of the workplaces and the maximum number of persons that may be present. 4.4. Emergency doors must open outwards. Sliding or revolving doors are not permitted if they are specifically intended as emergency exits. Emergency doors should not be so locked or fastened that they cannot be easily and immediately opened by any person who may require to use them in an emergency. 4.5. Specific emergency routes and exits must be indicated by signs in accordance with the national regulations transposing Directive 77/576/EEC (1) into law. Such signs must be placed at appropriate points and be made to last. 4.6. Emergency doors must not be locked. The emergency routes and exits, and the traffic routes and doors giving access to them, must be free from obstruction so that they can be used at any time without hindrance. 4.7. Emergency routes and exits requiring illumination must be provided with emergency lighting of adequate intensity in case the lighting fails. 5. Fire detection and fire fighting 5.1. Depending on the dimensions and use of the buildings, the equipment they contain, the physical and chemical properties of the substances present and the maximum potential number of people present, workplaces must be equipped with appropriate fire-fighting equipment and, as necessary, with fire detectors and alarm systems. 5.2. Non-automatic fire-fighting equipment must be easily accessible and simple to use. The equipment must be indicated by signs in accordance with the national regulations transposing Directive 77/576/EEC into law. Such signs must be placed at appropriate points and be made to last. 6. Ventilation of enclosed workplaces 6.1. Steps shall be taken to see to it that there is sufficient fresh air in enclosed workplaces, having regard to the working methods used and the physical demands placed on the workers. If a forced ventilation system is used, it shall be maintained in working order. Any breakdown must be indicated by a control system where this is necessary for workers' health. 6.2. If air-conditioning or mechanical ventilation installations are used, they must operate in such a way that workers are not exposed to draughts which cause discomfort. Any deposit or dirt likely to create an immediate danger to the health of workers by polluting the atmosphere must be removed without delay. 7. Room temperature 7.1. During working hours, the temperature in rooms containing workplaces must be adequate for human beings, having regard to the working methods being used and the physical demands placed on the workers. 7.2. The temperature in rest areas, rooms for duty staff, sanitary facilities, canteens and first aid rooms must be appropriate to the particular purpose of such areas. 7.3. Windows, skylights and glass partitions should allow excessive effects of sunlight in workplaces to be avoided, having regard to the nature of the work and of the workplace. 8. Natural and artificial room lighting 8.1. Workplaces must as far as possible receive sufficient natural light and be equipped with artificial lighting adequate for the protection of workers' safety and health. 8.2. Lighting installations in rooms containing workplaces and in passageways must be placed in such a way that there is no risk of accident to workers as a result of the type of lighting fitted. 8.3. Workplaces in which workers are especially exposed to risks in the event of failure of artificial lighting must be provided with emergency lighting of adequate intensity. 9. Floors, walls, ceilings and roofs of rooms 9.1. The floors of workplaces must have no dangerous bumps, holes or slopes and must be fixed, stable and not slippery. Workplaces containing workstations must be adequately insulated, bearing in mind the type of undertaking involved and the physical activity of the workers. 9.2. The surfaces of floors, walls and ceilings in rooms must be such that they can be cleaned or refurbished to an appropriate standard of hygiene. 9.3. Transparent or translucent walls, in particular all-glass partitions, in rooms or in the vicinity of workplaces and traffic routes must be clearly indicated and made of safety material or be shielded from such places or traffic routes to prevent workers from coming into contact with walls or being injured should the walls shatter. 9.4. Access to roofs made of materials of insufficient strength must not be permitted unless equipment is provided to ensure that the work can be carried out in a safe manner. 10. Windows and skylights 10.1. It must be possible for workers to open, close, adjust or secure windows, skylights and ventilators in a safe manner. When open, they must not be positioned so as to constitute a hazard to workers. 10.2. Windows and skylights must be designed in conjunction with equipment or otherwise fitted with devices allowing them to be cleaned without risk to the workers carrying out this work or to workers present in and around the building. 11. Doors and gates 11.1. The position, number and dimensions of doors and gates, and the materials used in their construction, are determined by the nature and use of the rooms or areas. 11.2. Transparent doors must be appropriately marked at a conspicuous level. 11.3. Swing doors and gates must be transparent or have see-through panels. 11.4. If transparent or translucent surfaces in doors and gates are not made of safety material and if there is a danger that workers may be injured if a door or gate should shatter, the surfaces must be protected against breakage. 11.5. Sliding doors must be fitted with a safety device to prevent them from being derailed and falling over. 11.6. Doors and gates opening upwards must be fitted with a mechanism to secure them against falling back. 11.7. Doors along escape routes must be appropriately marked. It must be possible to open them from the inside at any time without special assistance. It must be possible to open the doors when the workplaces are occupied. 11.8. Doors for pedestrians must be provided in the immediate vicinity of any gates intended essentially for vehicle traffic, unless it is safe for pedestrians to pass through; such doors must be clearly marked and left permanently unobstructed. 11.9. Mechanical doors and gates must function in such a way that there is no risk of accident to workers. They must be fitted with easily identifiable and accessible emergency shut-down devices and, unless they open automatically in the event of a power failure, it must also be possible to open them manually. 12. Traffic routes  danger areas 12.1. Traffic routes, including stairs, fixed ladders and loading bays and ramps, must be located and dimensioned to ensure easy, safe and appropriate access for pedestrians or vehicles in such a way as not to endanger workers employed in the vicinity of these traffic routes. 12.2. Routes used for pedestrian traffic and/or goods traffic must be dimensioned in accordance with the number of potential users and the type of undertaking. If means of transport are used on traffic routes, a sufficient safety clearance must be provided for pedestrians. 12.3. Sufficient clearance must be allowed between vehicle traffic routes and doors, gates, passages for pedestrians, corridors and staircases. 12.4. Where the use and equipment of rooms so requires for the protection of workers, traffic routes must be clearly identified. 12.5. If the workplaces contain danger areas in which, owing to the nature of the work, there is a risk of the worker or objects falling, the places must be equipped, as far as possible, with devices preventing unauthorized workers from entering those areas. Appropriate measures must be taken to protect workers authorized to enter danger areas. Danger areas must be clearly indicated. 13. Specific measures for escalators and travelators Escalators and travelators must function safely. They must be equipped with any necessary safety devices. They must be fitted with easily identifiable and accessible emergency shut-down devices. 14. Loading bays and ramps 14.1. Loading bays and ramps must be suitable for the dimensions of the loads to be transported. 14.2. Loading bays must have at least one exit point. Where technically feasible, bays over a certain length must have an exit point at each end. 14.3. Loading ramps must as far as possible be safe enough to prevent workers from falling off. 15. Room dimensions and air space in rooms  freedom of movement at the workstation 15.1. Workrooms must have sufficient surface area, height and air space to allow workers to perform their work without risk to their safety, health or well-being. 15.2. The dimensions of the free unoccupied area at the workstation must be calculated to allow workers sufficient freedom of movement to perform their work. If this is not possible for reasons specific to the workplace, the worker must be provided with sufficient freedom of movement near his workstation. 16. Rest rooms 16.1. Where the safety or health of workers, in particular because of the type of activity carried out or the presence of more than a certain number of employees, so require, workers must be provided with an easily accessible rest room. This provision does not apply if the workers are employed in offices or similar workrooms providing equivalent relaxation during breaks. 16.2. Rest rooms must be large enough and equipped with an adequate number of tables and seats with backs for the number of workers. 16.3. In rest rooms appropriate measures must be introduced for the protection of non-smokers against discomfort caused by tobacco smoke. 16.4. If working hours are regularly and frequently interrupted and there is no rest room, other rooms must be provided in which workers can stay during such interruptions, wherever this is required for the safety or health of workers. Appropriate measures should be taken for the protection of non-smokers against discomfort caused by tobacco smoke. 17. Pregnant women and nursing mothers Pregnant women and nursing mothers must be able to lie down to rest in appropriate conditions. 18. Sanitary equipment 18.1. Changing rooms and lockers 18.1.1. Appropriate changing rooms must be provided for workers if they have to wear special work clothes and where, for reasons of health or propriety, they cannot be expected to change in another room. Changing rooms must be easily accessible, be of sufficient capacity and be provided with seating. 18.1.2. Changing rooms must be sufficiently large and have facilities to enable each worker to lock away his clothes during working hours. If circumstances so require (e.g. dangerous substances, humidity, dirt), lockers for work clothes must be separate from those for ordinary clothes. 18.1.3. Provision must be made for separate changing rooms or separate use of changing rooms for men and women. 18.1.4. If changing rooms are not required under 18.1.1, each worker must be provided with a place to store his clothes. 18.2. Showers and washbasins 18.2.1. Adequate and suitable showers must be provided for workers if required by the nature of the work or for health reasons. Provision must be made for separate shower rooms or separate use of shower rooms for men and women. 18.2.2. The shower rooms must be sufficiently large to permit each worker to wash without hindrance in conditions of an appropriate standard of hygiene. The showers must be equipped with hot and cold running water. 18.2.3. Where showers are not required under the first subparagraph of 18.2.1, adequate and suitable washbasins with running water (hot water if necessary) must be provided in the vicinity of the workstations and the changing rooms. Such washbasins must be separate for, or used separately by, men and women when so required for reasons of propriety. 18.2.4. Where the rooms housing the showers or washbasins are separate from the changing rooms, there must be easy communication between the two. 18.3. Lavatories and washbasins Separate facilities must be provided in the vicinity of workstations, rest rooms, changing rooms and rooms housing showers or washbasins, with an adequate number of lavatories and washbasins. Provision must be made for separate lavatories or separate use of lavatories for men and women. 19. First aid rooms 19.1. One or more first aid rooms must be provided where the size of the premises, type of activity being carried out and frequency of accidents so dictate. 19.2. First aid rooms must be fitted with essential first aid installations and equipment and be easily accessible to stretchers. They must be signposted in accordance with the national regulations transposing Directive 77/576/EEC into law. 19.3. In addition, first aid equipment must be available in all places where working conditions require it. This equipment must be suitably marked and easily accessible. 20. Handicapped workers Workplaces must be organized to take account of handicapped workers, if necessary. This provision applies in particular to the doors, passageways, staircases, showers, washbasins, lavatories and workstations used or occupied directly by handicapped persons. 21. Outdoor workplaces (special provisions) 21.1. Workstations, traffic routes and other areas or installations outdoors which are used or occupied by the workers in the course of their activity must be organized in such a way that pedestrians and vehicles can circulate safely. Sections 12, 13 and 14 also apply to main traffic routes on the site of the undertaking (traffic routes leading to fixed workstations), to traffic routes used for the regular maintenance and supervision of the undertaking's installations and to loading bays. Section 12 is also applicable to outdoor workplaces. 21.2. Workplaces outdoors must be adequately lit by artificial lighting if daylight is not adequate. 21.3. When workers are employed at workstations outdoors, such workstations must as far as possible be arranged so that workers: (a) are protected against inclement weather conditions and if necessary against falling objects; (b) are not exposed to harmful noise levels nor to harmful external influences such as gases, vapours or dust; (c) are able to leave their workstations swiftly in the event of danger or are able to be rapidly assisted; (d) cannot slip or fall. (1) OJ No L 229, 7. 9, 1977, p. 12. ANNEX II MINIMUM HEALTH AND SAFETY REQUIREMENTS FOR WORKPLACES ALREADY IN USE, AS REFERRED TO IN ARTICLE 4 OF THE DIRECTIVE 1. Preliminary note The obligations laid down in this Annex apply wherever required by the features of the workplace, the activity, the circumstances or a hazard. 2. Stability and solidity Buildings which have workplaces must have a structure and solidity appropriate to the nature of their use. 3. Electrical installations Electrical installations must be designed and constructed so as not to present a fire or explosion hazard; persons must be adequately protected against the risk of accidents caused by direct or indirect contact. Electrical installations and protection devices must be appropriate to the voltage, external conditions and the competence of persons with access to parts of the installation. 4. Emergency routes and exits 4.1. Emergency routes and exits must remain clear and lead as directly as possible to the open air or to a safe area. 4.2. In the event of danger, it must be possible for workers to evacuate all workstations quickly and as safely as possible. 4.3. There must be an adequate number of escape routes and emergency exits. 4.4. Emergency exit doors must open outwards. Sliding or revolving doors are not permitted if they are specifically intended as emergency exits. Emergency doors should not be so locked or fastened that they cannot be easily and immediately opened by any person who may require to use them in an emergency. 4.5. Specific emergency routes and exits must be indicated by signs in accordance with the national regulations transposing Directive 77/576/EEC into law. Such signs must be placed at appropriate points and be made to last. 4.6. Emergency doors must not be locked. The emergency routes and exits, and the traffic routes and doors giving access to them, must be free from obstruction so that they can be used at any time without hindrance. 4.7. Emergency routes and exits requiring illumination must be provided with emergency lighting of adequate intensity in case the lighting fails. 5. Fire detection and fire fighting 5.1. Depending on the dimensions and use of the buildings, the equipment they contain, the physical and chemical characteristics of the substances present and the maximum potential number of people present, workplaces must be equipped with appropriate fire-fighting equipment, and, as necessary, fire detectors and an alarm system. 5.2. Non-automatic fire-fighting equipment must be easily accessible and simple to use. It must be indicated by signs in accordance with the national regulations transposing Directive 77/576/EEC into law. Such signs must be placed at appropriate points and be made to last. 6. Ventilation of enclosed workplaces Steps shall be taken to see to it that there is sufficient fresh air in enclosed workplaces, having regard to the working methods used and the physical demands placed on the workers. If a forced ventilation system is used, it shall be maintained in working order. Any breakdown must be indicated by a control system where this is necessary for the workers' health. 7. Room temperature 7.1. During working hours, the temperature in rooms containing workplaces must be adequate for human beings, having regard to the working methods being used and the physical demands placed on the workers. 7.2. The temperature in rest areas, rooms for duty staff, sanitary facilities, canteens and first aid rooms must be appropriate to the particular purpose of such areas. 8. Natural and artificial room lighting 8.1. Workplaces must as far as possible receive sufficient natural light and be equipped with artificial lighting adequate for workers' safety and health. 8.2. Workplaces in which workers are especially exposed to risks in the event of failure of artificial lighting must be provided with emergency lighting of adequate intensity. 9. Doors and gates 9.1. Transparent doors must be appropriately marked at a conspicuous level. 9.2. Swing doors and gates must be transparent or have see-through panels. 10. Danger areas If the workplaces contain danger areas in which, owing to the nature of the work, there is a risk of the worker or objects falling, the places must be equipped, as far as possible, with devices preventing unauthorized workers from entering those areas. Appropriate measures must be taken to protect workers authorized to enter danger areas. Danger areas must be clearly indicated. 11. Rest rooms and rest areas 11.1. Where the safety or health of workers, in particular because of the type of activity carried out or the presence of more than a certain number of employees, so require, workers must be provided with an easily accessible rest room or appropriate rest area. This provision does not apply if the workers are employed in offices or similar workrooms providing equivalent relaxation during breaks. 11.2. Rest rooms and rest areas must be equipped with tables and seats with backs. 11.3. In rest rooms and rest areas appropriate measures must be introduced for the protection of non-smokers against discomfort caused by tobacco smoke. 12. Pregnant women and nursing mothers Pregnant women and nursing mothers must be able to lie down to rest in appropriate conditions. 13. Sanitary equipment 13.1. Changing rooms and lockers 13.1.1. Appropriate changing rooms must be provided for workers if they have to wear special work clothes and where, for reasons of health or propriety, they cannot be expected to change in another room. Changing rooms must be easily accessible and of sufficient capacity. 13.1.2. Changing rooms must have facilities to enable each worker to lock away his clothes during working hours. If circumstances so require (e.g. dangerous substances, humidity, dirt), lockers for work clothes must be separate from those for ordinary clothes. 13.1.3. Provision must be made for separate changing rooms or separate use of changing rooms for men and women. 13.2. Showers, lavatories and washbasins 13.2.1. Workplaces must be fitted out in such a way that workers have in the vicinity:  showers, if required by the nature of their work,  special facilities equipped with an adequate number of lavatories and washbasins. 13.2.2. The showers and washbasins must be equipped with running water (hot water if necessary). 13.2.3. Provision must be made for separate showers or separate use of showers for men and women. Provision must be made for separate lavatories or separate use of lavatories for men and women. 14. First aid equipment Workplaces must be fitted with first aid equipment. The equipment must be suitably marked and easily accessible. 15. Handicapped workers Workplaces must be organized to take account of handicapped workers, if necessary. This provision applies in particular to the doors, passageways, staircases, showers, washbasins, lavatories and workstations used or occupied directly by handicapped persons. 16. Movement of pedestrians and vehicles Outdoor and indoor workplaces must be organized in such a way that pedestrians and vehicles can circulate in a safe manner. 17. Outdoor workplaces (special provisions) When workers are employed at workstations outdoors, such workstations must as far as possible be organized so that workers: (a) are protected against inclement weather conditions and if necessay against falling objects; (b) are not exposed to harmful noise levels nor to harmful external influences such as gases, vapours or dust; (c) are able to leave their workstations swiftly in the event of danger or are able to be rapidly assisted; (d) cannot slip or fall.